Exhibit 10.41 THIS DEED made the30day ofOctober2008. BETWEEN LIONEL CRANSTON JOYCE and KEVIN GEORGE OGLES (as trustees of the First Five Trust) AND PUREDEPTH INCORPORATED LIMITED DEED OF VARIATION OF LEASES AND RENT REVIEWS KEVIN OGLES & ASOCIATES LAWYERS ROYAL OAK AUCKLAND DEED OF VARIATION OF LEASE AND RENT REVIEW THIS DEED made the30day ofOctober2008. BETWEEN LIONEL CRANSTON JOYCE and KEVIN GEORGE OGLES both of Auckland as trustees of The First Five Trust ("the Landlord") AND PUREDEPTH INCORPORATED LIMITED at Auckland ("the Tenant") BACKGROUND A. By Deed of Lease dated the 31st day of May 2006 the Landlord granted a lease to the Tenant for a term of four years as from the 1st day of November 2004 and expiring on the 31st day of October 2008 for the premises comprising Unit G, 24 Morrin Road, Mt Wellington ("the First Lease"). B. By Deed of Lease dated the 31st day of May 2006 the Landlord granted a lease to the Tenant for a term of three years and twenty one days as from the 10th day of October 2005 and expiring on the 31st day of October 2008 for the premises comprising Unit F, 24 Morrin Road, Mt Wellington ("the Second Lease"). C. The initial lease terms for each of the First Lease and the Second Lease expire as at 31 October 2008, and upon renewal, are subject to rent and review provisions as at 01st November 2008. D. The First Lease and the Second Lease provide for rights of renewal as from 01 November 2008 for a period of six years in each case. E. By Deed of Variation of Lease dated 11 January 2008 ("the Variation") the rent review provisions in the Second Lease were varied to provide for rent reviews on the 01st day of November in each of 2007, 2009, 2011 and 2013. F. The Tenant wishes to renew the First Lease and the Second Lease but on varied renewal terms providing for two terms of three years instead of one term of six years, to which the Landlord has agreed. G. The parties also wish to vary the rent review provisions in the First Lease and the Second Lease (as varied by the Variation) so as to give effect to a rent review for both premises concurrent with this lease renewal and for the subsequent rent review dates to be 01st November in each of 2010 and 2012. NOW THIS DEED WITNESSETH: 1. In consideration of the sum of $1.00 the Landlord agrees to vary the First Lease and the Second Lease by varying the renewal term to two terms each of three years, the first renewed term commencing on 01st November 2008 and expiring on 31st October 2011 and the second term commencing 01st November 2011 (if exercised) and expiring 31st October 2014. 2. The rent review dates provided for in the First Lease and the Second Lease (as varied by the Variation) shall be varied to 01st November in each of 2008, 2010 and 2012.There shall not be any right to review the rent for either premise as at the lease renewal date of 01st November 2011. 3. The rental payable for the three year term commencing 01st November 2008 shall be $37,750.00 (plus GST) per annum in respect of the First Lease and $35,000.00 (plus GST) per annum in respect of the Second Lease, payable by calendar monthly installments in advance on the 01st day of each month during the renewed terms of the First Lease and the Second Lease. 4. The Landlord releases K ONE W ONE LIMITED from the covenants in the First Lease, the Second Lease and the Variation and all and any claims existing or arising later in respect thereto. 5. The costs of preparation and execution of this Deed shall be paid by the Tenant. 6. In all other respects the terms and conditions of the First Lease and the Second Lease are hereby confirmed. 7. The expressions "the Landlord" and "the Tenant" where used in this Deed shall be deemed to include where appropriate the executors, administrators, successors and assigns of the Landlord and the Tenant.All covenants herein expressed shall be joint and several. IN WITNESS WHEREOF these presents have been executed the date hereinbefore written. EXECUTED by the Landlord) LIONEL CRANSTON JOYCE and) KEVIN
